TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-09-00282-CV



                                   John Weller, Appellant

                                              v.

                                  Alissa G. Weller, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
         NO. 03-1826, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



                              MEMORANDUM OPINION


               Appellant John Weller has filed a motion to dismiss, informing this Court that

he no longer wishes to pursue this appeal. We grant the motion and dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1).




                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Dismissed on Appellant’s Motion

Filed: September 22, 2009